Title: From Abigail Smith Adams to Lucy Cranch Greenleaf, 1811
From: Adams, Abigail Smith
To: Greenleaf, Lucy Cranch



My dear Mrs Greenleaf
ca. 1811

I Send Some old Maderia & Sherry, the & the Curtains. I grieve that I cannot personally assist in nursing my dear Sister whom I pray God to comfort Sustain & Support under weakness her weakness, and trying afflictions. what I ever I have or can procure for her, I beg I may be calld upon for inclosed is a Small pecuniary aid. Sickness is chargeable in all families—I Send you a cheese and a peice of Beaf—the cheese I fear is not so good as I wish it. let me know if you have heard from weymouth
Your truly afflicted / Aunt
A Adams